SHARP, Chief Judge.
The former husband appeals from a final judgment in a dissolution proceeding which divided the marital property,1 and awarded the wife permanent and rehabilitative alimony 2 and attorney’s fees. We affirm the property distribution and alimony awards, but reverse the $6,000 award of attorney’s fees based on Beaver v. Beaver, 500 So.2d 742 (Fla. 5th DCA 1987); and Ariko v. Ariko, 475 So.2d 1352 (Fla. 5th DCA 1985).
AFFIRMED IN PART; REVERSED IN PART.
COBB and DANIEL, JJ., concur.

. The property division made by the trial judge was relatively equal and no abuse of discretion by the trial judge was shown. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).


. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Evans v. Evans, 507 So.2d 1130 (Fla. 1st DCA 1987).